Exhibit 10.34




CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKLEY CAUSE COMPETITIVE
HARM TO EAGLE PHARMACEUTICALS, INC. IF PUBLICLY DISCLOSED.


CONFIDENTIAL                            EXECUTION VERSION
SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT (this “Agreement”) is hereby entered into and made
effective as of the date it has been executed by all parties hereto (the
“Effective Date”) by and between Eli Lilly and Company (“Lilly”) and Eagle
Pharmaceuticals, Inc. (“Eagle”). Lilly and Eagle are referred to herein
individually as a “Party” and collectively, as the “Parties.”
WHEREAS, Lilly owns Orange Book listed United States Patent No. 7,772,209 (the
“Asserted Lilly Patent”) and, in the Orange Book, the Asserted Lilly Patent has
the Patent Use Code, U-1296;
WHEREAS, Lilly is the holder of New Drug Application (“NDA”) No. 021462, which
is approved by the Food and Drug Administration (“FDA”) for the manufacture and
sale of pemetrexed for injection in 100 mg/vial and 500 mg/vial dosage strengths
which Lilly has marketed in the United States under the brand name ALIMTA®;
WHEREAS, Eagle is the holder of 505(b)(2) New Drug Application (“505(b)(2) NDA”)
No. 209472, submitted to FDA seeking approval for the manufacture and sale in
the United States of generic pemetrexed for injection in a 25 mg/mL, 500 mg vial
product, and containing a certification pursuant to 21 U.S.C. §355(b)(2)(A)(iv)
alleging that the Asserted Lilly Patent is invalid, unenforceable and/or not
infringed;
WHEREAS, Lilly contends that the Asserted Lilly Patent is valid and enforceable
and that the manufacture, use, sale, offering for sale, or importation of the
Eagle Product (as defined below) in the United States would infringe the
Asserted Lilly Patent;
WHEREAS, Lilly and Eagle are involved in litigation in the United States
District Court for the District of Delaware (the “District Court”), namely Civil
Action No. 1:17-cv-01293-MSG (the “Patent Infringement Lawsuit”), concerning the
alleged infringement by Eagle of the Asserted Lilly Patent resulting from the
filing by Eagle of the Eagle NDA (as defined below), the related certification
pursuant to 21 U.S.C. § 355(b)(2)(A)(iv), and a related Eagle allegation that
the Patent Use Code U-1296 is incorrect;
WHEREAS, Lilly and Eagle are involved in litigation in the United States
District Court for the District of Delaware (the “District Court”), namely Civil
Action No. 1:18-cv-01121-MSG (the “Antitrust Lawsuit”), concerning an alleged
antitrust violation by Lilly with respect to the Asserted Lilly Patent and its
Patent Use Code listing in the Orange Book (together with the Patent
Infringement Lawsuit collectively referred to herein as the “Lawsuits”);
WHEREAS, the Parties desire and agree to enter into this Agreement to avoid the
costs, uncertainty, and risk associated with continued litigation of these
matters and to permit entry of the Eagle Product prior to the expiration of the
Asserted Lilly Patent and its pediatric exclusivity upon the terms and subject
to the conditions set forth herein;
WHEREAS, this Agreement is the only agreement between the Parties related to the
settlement of the Lawsuits relating to the alleged infringement of the Asserted
Lilly Patent with respect to the Eagle NDA and the Eagle Product and the alleged
anti-competitive behavior by Lilly with respect to the Asserted Lilly Patent;
WHEREAS, no Party has received any consideration from the other Party for its
entry into this Agreement other than that which is described in this Agreement;
and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
the consideration described herein, the sufficiency and receipt of which are
hereby acknowledged, the Parties hereto, intending to be legally bound hereby,
agree as follows:
1.
DEFINITIONS

1.1
“Affiliate” means, with respect to a Party, any entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Party. For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”)
of a business entity means the direct or indirect ownership of more than fifty
percent (50%) of the voting stock or other ownership interest in such entity; or
the direct or indirect ownership of the power to direct the management and
policies of the other entity by any means whatsoever.

1.2
“ALIMTA®” means pemetrexed for injection in 100 mg/vial and 500mg/vial dosage
strengths that is the subject of Lilly’s NDA No. 021462, and any other dosage
strengths added to NDA No. 021462.

1.3
“ALIMTA® Generic Product” means a Generic Pharmaceutical Product, other than the
Eagle Product, whose RLD is ALIMTA®, or any Authorized Generic Product.

1.4
“Authorized Generic Product” means a pharmaceutical product sold in the
Territory pursuant to and under the Lilly NDA, but marketed without the ALIMTA®
trademark or any successor trademark thereto.

1.5
“Calendar Year” means each successive period of twelve months commencing on
January 1 and ending on December 31.

1.6
“Control” means, with respect to any patent right or regulatory exclusivity, the
possession (whether by ownership or license) by Lilly or its Affiliates of the
ability to grant to Eagle a license, waiver or other access as provided herein
to such patent right or regulatory exclusivity, without violating the terms of
any agreement or other arrangement with any Third Party or Eagle being obligated
to pay any royalties or other consideration therefor.

1.7
“Eagle NDA” means Eagle’s 505(b)(2) NDA No. 209472, submitted to FDA seeking
approval for the manufacture and sale in the United States of generic pemetrexed
for injection in a 25 mg/mL, 500 mg vial product, and any amendments and
supplements thereto including any additional indications that are approved by
the FDA for the Lilly NDA, whether approved before or after the Effective Date
but not including any amendment or supplement that converts Eagle’s 505(b)(2)
NDA to an ANDA under 505(j).

1.8
“Eagle Product” means the NDA product that is the subject of the Eagle NDA.

1.9
“Eagle Quarter” means each of the four (4) thirteen (13) week periods with
respect to the United States, commencing on January 1 of any calendar year.

1.10
“Final Court Decision” means a decision (i) by a court of competent
jurisdiction, or (ii) by the United States Patent and Trademark Office in an
inter partes review, post grant review, or other similar proceeding proceeding,
in each of clauses (i) and (ii) on the merits (e.g., after a trial or summary
judgment motion) of the asserted patent claims, whereby such court enters final
judgment of invalidity, unenforceability and/or non-infringement (as applicable)
from which no appeal (other than a petition to the United States Supreme Court
for a writ of certiorari) has been or can be taken. For the avoidance of doubt,
any settlement, consent judgment entered as part of any settlement, withdrawal
or dismissal of any action or dispute without a decision on the merits of the
asserted patent claims (whether such settlement, consent judgment, withdrawal or
dismissal is with or without prejudice, and whether or not such claims may be
relitigated) shall not be deemed a Final Court Decision.

1.11
“Generic Pharmaceutical Product” means any product that is the subject of an
ANDA and/or any product that is the subject of a 505(b)(2) NDA.

1.12
“License Effective Date” means the earliest to occur of the following:

(a)
February 1, 2022; and

(b)
[***]; and

(c)
the date that Lilly authorizes a Third Party to sell an ALIMTA® Generic Product
in the Territory, other than an Authorized Generic Product as described in
subsection (e) of this Section 1.12, [***]; and

(d)
the date of a Final Court Decision in favor of a Third Party holding all of the
then adjudicated claims of the Asserted Lilly Patent to be invalid, not
infringed and/or unenforceable; and

(e)
the date on which a Third Party (under license or authorization from Lilly), or
Lilly or a Lilly Affiliate, first sells in the Territory an Authorized Generic
Product. Lilly shall provide Eagle with written advance notice, not less than
120 days prior to the date a Third Party (under license or authorization from
Lilly), or Lilly or a Lilly Affiliate is authorized to sell an Authorized
Generic Product, if such date is prior to February 1, 2022. For the avoidance of
doubt, this subsection shall not apply in the event of a launch of an Authorized
Generic Product by Lilly in response to an at-risk Third Party launch as
described in Section 3.12; and

(f)
the date of expiration, disclaimer, abandonment, cancellation, or dedication to
the public of all the claims of the Asserted Lilly Patent subject to the
Appeals.

1.13
“Licensed Patents” means the Asserted Lilly Patent and any continuations,
continuations-in-part, divisionals, reissues and reexaminations thereof, and any
other patents owned or Controlled by Lilly or its Affiliates that are listed now
or in the future in the Orange Book as covering the Lilly NDA products.

1.14
“Lilly NDA” means Lilly’s NDA No. 021462 and any amendments or supplements
thereto.

1.15
“Net Sales” means, with respect to the Eagle Product, the gross amount invoiced
by Eagle, its Affiliates or its Sublicensee of such Product to Third Parties
(“Gross Sales”), less (a) bad debts related to such Product, (b) sales returns
and allowances actually paid, granted or accrued, including, trade, quantity and
cash discounts, and other adjustments, including, those granted on account of
price adjustments, billing errors, rejected goods, damaged or defective goods,
recalls, returns, rebates, chargeback rebates, reimbursement, fees or similar
payments granted or given to wholesalers or other distributors, buying groups,
health care insurance carriers, pharmacy benefit management companies, health
maintenance organizations, Governmental Authorities, or other institutions or
health care organizations, (c) prompt pay discounts, and (d) adjustments arising
from consumer discount programs or other similar programs or arising in
connection with any Eagle discount or savings program. Net Sales shall be
determined from books and records maintained in accordance with GAAP, as
consistently applied by Eagle with respect to sales of all its drug products;
for the sake of clarity, any charge or allowance identified under this Section
shall be counted once. Sales and other transfer of Eagle Product between Eagle
and its Affiliates will not give rise to Net Sales.

1.16
“Orange Book” means FDA’s publication entitled Approved Drug Products with
Therapeutic Equivalence Evaluations.

1.17
“Other Lilly Patents” means, other than the Licensed Patents, any other patents
or patent applications owned or Controlled or licensed, now or in the future, by
Lilly or any of its Affiliates that claim or cover the making, using, selling,
offering for sale or importation of the Eagle Product in or for the Territory.

1.18
“Pediatric Exclusivity” means the period of Regulatory Exclusivity awarded to a
drug product during which FDA may not approve another drug product pursuant to
21 U.S.C. 355a(b)-(c).

1.19
“Regulatory Exclusivity” means any grant by the FDA with respect to an NDA or
ANDA that precludes final FDA approval of another application during the term of
the exclusivity.

1.20
“RLD” means Reference Listed Drug, i.e., a drug that an ANDA or 505(b)(2) NDA
references for investigations to show that the drug that is the subject of the
ANDA or 505(b)(2) is approvable by the FDA.

1.21
“Royalty Term” means the period commencing on the License Effective Date and
ending upon the earliest of the following:

(a)
the date of a Final Court Decision in favor of a Third Party holding all of the
then adjudicated claims of the Asserted Lilly Patent to be invalid,
non-infringed and/or unenforceable;

(b)
the date of expiration, disclaimer, abandonment, cancellation, or dedication to
the public of the Asserted Lilly Patent with surviving patent term and any
regulatory exclusivity attached thereto; and

(c)
May 24, 2022.

1.22
“Territory” means the United States of America, its territories, possessions,
protectorates, and the Commonwealth of Puerto Rico.

1.23
“Third Party” means any entity or person that is not a Party or an Affiliate of
a Party.

2.
SETTLEMENT; DISMISSAL; RELEASE

2.1
All of the terms and conditions set forth in this Agreement shall be binding on
the Parties as of the Effective Date.

2.2
The Parties are entering into this Agreement in an effort to avoid the costs,
uncertainty, and risk associated with the continued litigation of these matters.

2.3
Dismissal of Litigation. Within three (3) business days after the Agreement
Effective Date, the Parties shall file the Stipulations of Dismissal attached as
Exhibits A and B. The Stipulations of Dismissal shall dismiss all claims and
defenses with prejudice, with each Party to bear its own fees and costs. If for
any reason the District Court raises an objection to either or both of the
Stipulations of Dismissal as drafted or requires that the Parties modify either
or both of the Stipulations of Dismissal, the Parties agree to confer promptly
and in good faith in order to take action consistent with this Agreement to
secure entry of the Stipulations of Dismissal as drafted or with agreed-upon
modifications; provided that nothing contained herein shall be deemed to require
a Party to agree to a modification of this Agreement or the Stipulations of
Dismissal that materially affects the economic value of the transactions
contemplated hereby.

2.4
FTC Review. Each Party shall submit this Agreement (including all attachments
hereto) to federal antitrust agencies, i.e., the U.S. Federal Trade Commission
(“FTC”) and U.S. Department of Justice (“DOJ”) within ten (10) business days of
its execution. The Parties hereby agree that they will work in good faith to
resolve any related issues and endeavor to modify this Agreement in view of any
objections from such federal antitrust agencies, but no Party shall be required
to accept any terms that materially change or modify the purposes of this
Agreement. Each Party reserves the right to communicate separately with the FTC
and/or DOJ regarding such filings as it believes appropriate, provided, however,
that each Party will keep the other Party reasonably informed of such
communications.

2.5
Release. In consideration of the mutual execution of this Agreement and the
mutual agreement to be legally bound by the terms hereof, Lilly and Eagle each
on behalf of itself and its predecessors, successors, assigns, shareholders,
officers, directors, employees, trustees, agents, representatives, licensees,
licensors, parents, subsidiaries and Affiliates and all others claiming by,
through and under them, hereby fully, finally, irrevocably and forever releases,
relinquishes, acquits and discharges the other Party and its predecessors,
successors, assigns, shareholders, officers, directors, employees, trustees,
agents, representatives, licensees, licensors, parents, subsidiaries,
Affiliates, customers, suppliers, importers, attorneys, manufacturers,
distributors and insurers, if any, from any and all claims, demands, causes of
action, liabilities, losses, all manner of actions, judgments, settlements,
interest, damages, punitive damages and other damages or costs of whatever
nature (including costs, expenses, and attorneys’ fees), whether known or
unknown, foreseen or unforeseen, certain or contingent, accruing on or before
the Effective Date, arising out of, derived from, predicated upon, or relating
to the Eagle Product and the Eagle NDA or its filing, the Licensed Patents and
Other Lilly Patents, or the Patent Infringement Lawsuit; provided, however, that
nothing herein shall prevent or impair the right of either Party to bring a
proceeding in the forum set forth in Section 8.2 of this Agreement for a breach
of this Agreement or any representation, warranty, or covenant herein, or with
respect to any product other than the Eagle Product.

2.6
Unknown Claims. Each Party, on behalf of itself and its Affiliates, hereby
expressly waives and relinquishes any and all provisions, rights and benefits
conferred by Section 1542 of the California Civil Code, which provides as
follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Further, each Party, on behalf of itself and its Affiliates, expressly waives
and relinquishes all rights and benefits afforded by any law in any other
jurisdiction similar to Section 1542 of the California Civil Code.
2.7
No Assignment of Claims. Each Party represents, warrants and covenants that it
has not heretofore assigned or transferred, and will not assign or otherwise
transfer, to any person or entity any matters released by such Party in Section
2.5, and each such Party agrees to indemnify and hold harmless the other Party
and the other persons and entities released under Section 2.5 from and against
all such released matters arising from any such alleged or actual assignment or
transfer.

2.8
Reliance on Agreement. Neither Party shall seek to rely upon or enter this
Agreement or any admission herein into evidence in any proceeding other than a
proceeding related to a claimed breach of this Agreement.

3.
LICENSE AND COVENANT NOT TO SUE

3.1
Lilly and its Affiliates hereby grant to Eagle and its Affiliates a
non-transferable (except as permitted under Section 8.10), non-exclusive license
under the Licensed Patents to manufacture, have manufactured, use, sell, offer
to sell, and import the Eagle Product in the Territory as of and following the
License Effective Date provided that such foregoing license to sell shall be
limited to not more than nineteen thousand two hundred (19,200) vials of the
Eagle Product in the Territory prior to April 1, 2022, but shall be unlimited
thereafter. Eagle and its Affiliates shall not have any right to sublicense its
rights under the foregoing license except to an exclusive (even as to Eagle)
sublicensee (“Sublicensee”). Eagle and its Affiliates shall not have any right
to otherwise transfer or assign any of its rights under the foregoing license,
except for any assignment expressly permitted under Section 8.10.

3.2
The license rights under Section 3.1 as to the Eagle Product will begin on the
License Effective Date. Eagle will not, and will cause its Affiliates not to,
directly or indirectly, sell, have sold, offer to sell, or have offered for sale
any of the Eagle Product in the Territory prior to the License Effective Date
except as expressly permitted under Section 3.3 or 3.5.

3.3
Limited License. Subject to the terms and conditions of this Agreement,
effective as of the dismissal set forth in Section 2.3, Lilly hereby grants to
Eagle and its Affiliates a non-exclusive limited license (which may be
sublicensed to the Sublicensee) in the Territory under the Licensed Patents, and
any foreign counterparts thereto, and any other Lilly-owned patent, patent
application, or intellectual property right, whether arising and/or acquired in
the future or now-existing, sufficient to allow Eagle, prior to, as of and
following the License Effective Date, to make, have made, import, have imported,
have stored, and store the Eagle Product and otherwise take such steps in each
case solely as reasonably necessary to develop inventory of, and obtain and
maintain regulatory approval for, the Eagle Product for sale in the Territory as
of and following the License Effective Date.

3.4
Covenant not to sue. Lilly and its Affiliates covenant not to sue, assert any
claim or otherwise participate in any action or proceeding against or take any
action to interfere with, Eagle and its Affiliates, the Sublicensee, and their
importers, suppliers, distributors, and customers, or support or encourage any
Third Party to sue, for infringement of the Licensed Patents or Other Lilly
Patents with respect to Eagle’s or its Affiliates’ or its Sublicensee (i)
making, having made, using, selling, offering for sale, distributing and
importation of the Eagle Product in or for the Territory as of and following the
Effective Date pursuant to the terms of this Agreement, and (ii) maintaining
with FDA a “Paragraph IV Certification” for the Eagle NDA under 21 U.S.C. §
355(b)(2)(A)(iv).

Lilly shall impose the foregoing covenant not to sue on its Affiliates and any
Third Party to which Lilly or any of its Affiliates may assign, license or
otherwise transfer any rights to enforce the applicable Licensed Patents or
Other Lilly Patents. Lilly will ensure that any and all of its Licensees also
comply with this provision.
3.5
Pre-marketing Rights. Subject to the terms and conditions of this Agreement,
including Sections 3.1 – 3.4, Eagle or its Sublicensee may engage in discussions
with potential customers to make them aware of the upcoming availability of the
Eagle Product in the Territory, engage in customary pre-launch marketing
activities, other than entry into contracts with potential customers and
distributors, beginning not earlier than sixty (60) days prior to the
commencement of the Royalty Term, so long as such communications and other
activities with potential customers and distributors make explicit that Eagle’s
Product will not be available for sale in the Territory prior to the License
Effective Date (“Pre-Marketing”). Eagle or its Sublicensee may enter into
contracts with potential customers and distributors beginning not earlier than
January 2, 2022.

3.6
Covenant not to challenge Licensed Patents. Except to the extent required by law
or order of a court or administrative agency of competent jurisdiction, only to
the extent of any license contained in this Agreement and solely with respect to
the Eagle Product, Eagle shall not, and shall cause its Affiliates (and
Sublicensee, as applicable) not to: (i) challenge, dispute or contest the
validity, enforceability, patentability, priority of invention or other claim to
priority, or patent term adjustment of the Licensed Patents or assert
non-infringement of the Licensed Patents, in any proceeding in the United States
Patent and Trademark Office (“USPTO”) (e.g., reexamination, inter partes
proceeding, protest, observation, comment, opposition, third-party submission,
post-grant proceeding, inter panes review, post grant review, covered business
method review, derivation proceeding, interference or other action) or any
United States court proceedings, and (ii) knowingly assist or join any
proceeding with any Third Party challenging, disputing or contesting the
validity, enforceability, patentability, priority of invention or other claim to
priority, or patent term adjustment, or asserting non-infringement of any of the
Licensed Patents. For the avoidance of doubt, nothing herein shall prevent Eagle
(or its Sublicensee as applicable) (a) from maintaining a “Paragraph IV
Certification” under 21 U.S.C. § 355(b)(2)(A)(iv) for the Eagle NDA, or (b) from
challenging, disputing or contesting the validity, enforceability,
patentability, priority of invention or other claim to priority, or patent term
adjustment of the Licensed Patents or asserting non-infringement of the Licensed
Patents, in the event that Lilly or its Affiliates breach this Agreement (and
fail to cure such breach as set forth in this Agreement) or assert that the
Eagle Product or the Eagle NDA infringes any of the Licensed Patents.

3.7
Waiver of Lilly Regulatory Exclusivity. Lilly waives, as to the Eagle NDA only,
any Regulatory Exclusivity awarded to Lilly relating to pemetrexed, whether
existing now or in the future, including any Pediatric Exclusivity in effect for
the Lilly NDA. If requested, Lilly shall promptly provide to Eagle and the FDA a
letter waiving Regulatory Exclusivity. The written consent shall be suitable for
submission to the FDA and be in substantially the form set forth in Exhibit C.

3.8
Waiver of 30-month stay. Lilly acknowledges that the entry of the Parties’
Stipulation of Dismissal in the Patent Infringement Lawsuit will terminate the
30-month stay of approval of the Eagle NDA that was put into effect pursuant to
21 U.S.C. § 355(c)(3)(C). For clarity, to the extent necessary, Lilly waives the
30-month stay. If requested, Lilly shall promptly provide to Eagle and the FDA a
letter waiving any 30-month stay. The written consent shall be suitable for
submission to the FDA and be in substantially the form set forth in Exhibit C.

3.9
Lilly Consent to Approval of Eagle NDA. Lilly hereby consents to the final FDA
approval of the Eagle NDA, and the entry of the Parties’ Stipulation of
Dismissal shall permit the FDA to grant final regulatory approval to the Eagle
NDA (subject to the Eagle NDA meeting other regulatory requirements), pursuant
to 21 U.S.C. § 355(c)(3)(C)(ii)(I)(bb) and 21 C.F.R. §§ 314.107(b)(3)(iii)(B).
If requested by the FDA, Lilly shall promptly provide to Eagle and the FDA
written consent, pursuant to 21 C.F.R. § 314.50(i)(3), that the FDA may grant
final regulatory approval to the Eagle NDA, pursuant to 21 C.F.R. §§
314.107(b)(3)(vi). The written consent shall be suitable for submission to the
FDA and be in substantially the form set forth in Exhibit D. Lilly shall
promptly submit this correspondence to the FDA in connection with the Lilly NDA,
and promptly confirm to Eagle that it has done so. Eagle shall then, in
connection with the Eagle NDA, also submit to the FDA a copy of Lilly’s
correspondence to Eagle.

3.10
Lilly Regulatory Covenants. Except as required by law, directly requested by FDA
or for reasons that relate to the safety and/or efficacy of any pharmaceutical
product, Lilly and its Affiliates shall not: (a) initiate any activity in the
Territory against the Eagle NDA or the Eagle Product for the purpose of: (i)
interfering with Eagle’s efforts to obtain or maintain FDA approval of the Eagle
Product and the Eagle NDA or (ii) interfering with Eagle’s or its Sublicensee’s
efforts to launch the Eagle Product in the Territory as of the License Effective
Date under the terms provided by this Agreement; (b) delist ALIMTA® with the
FDA; or (c) delete, remove, designate as “obsolete” or cancel any National Drug
Code(s) or any other relevant code(s) for ALIMTA® from the applicable National
Drug Data File maintained by First Databank (or any successor or equivalent
organization) prior to the License Effective Date. Nothing in this Agreement
shall be interpreted as Lilly or its Affiliates consenting to the accuracy or
sufficiency of any scientific, medical, bioequivalence, regulatory, or other
information contained in the Eagle NDA, and no action or activities of the FDA
or any Third Party with respect to any regulatory exclusivity held by a Third
Party shall be deemed a breach by Lilly or any of its Affiliates of this Section
3.11, unless Lilly initiated, supported or assisted such activity.

3.11
Eagle Covenant. Other than as expressly set forth in this Agreement, including
Sections 3.3, 3.5 and 3.12, neither Eagle nor its Affiliates nor its Sublicensee
shall market, offer for sale, sell, take orders for or distribute the Eagle
Product in the Territory before the License Effective Date, and Eagle shall not
authorize a Third Party to do the same. The Parties agree that any violation of
the foregoing by Eagle or its Affiliates would cause irreparable harm to Lilly
and understanding this, Eagle hereby irrevocably and unconditionally consents to
immediate entry of a temporary restraining order, preliminary injunction and
permanent injunction in the event such relief is needed to prevent such harm in
the event of a violation or imminent threat of a violation of the foregoing by
Eagle or its Affiliates or the Sublicensee or any Person acting on their behalf.

3.12
At Risk Launch by Third Party. If, prior to the License Effective Date, a Third
Party, without the assistance, aid, or encouragement of Eagle, launches an
ALIMTA® Generic Product in the Territory without license or authorization from
Lilly, then Eagle or its Sublicensee may launch the Eagle Product in the
Territory “at risk”. The Parties agree that in the event of an “at risk” launch
by Eagle as provided for in this paragraph, the Licenses for the Eagle Product
granted in paragraphs 3.1 and 3.3 shall remain in place and the “at risk” launch
by Eagle or its Sublicensee pursuant to this provision shall not be deemed a
breach of this Agreement. It is expressly agreed that any sales by Eagle or its
Sublicensee pursuant to any such launch would not be licensed by Lilly and that
Eagle would be liable to Lilly for damages as a result of such launch in the
amount of Eagle’s profits on the “at risk” sales of the Eagle Product as
described in this Section. It is further agreed that if, after the launch of the
Eagle Product pursuant to this provision, but prior to the License Effective
Date, Lilly is successful by order, agreement or otherwise in having the Third
Party cease sales of its ALIMTA® Generic Product in the Territory, then Eagle or
its Sublicensee shall cease sales of the Eagle Product as of the business day
after the Third Party is required to cease sales of its product as notified to
Eagle by Lilly (provided that Lilly also ceases sales of any Authorized Generic
Product launched in response to the Third Party launch as of the same date).

3.13
[***]

4.
PAYMENTS

4.1
Royalty Payment. During the Royalty Term, Eagle shall pay to Lilly a royalty of
1.0 % of the Net Sales of the Eagle Product (“Royalty Rate”) during each Eagle
Quarter (“the Net Sales Royalty”). The Net Sales Royalty calculation will be
delivered in writing by Eagle to Lilly within 45 days of each applicable Eagle
Quarter, and will include the Gross Sales of the Eagle Product in the Territory
during such Eagle Quarter, royalty rate applied, and the Net Sales Royalty
payable with respect to such Net Sales (each, a “Net Sales Statement”). Within
45 days following the end of each applicable Eagle Quarter, Eagle will pay the
Net Sales Royalty in United States dollars by wire transfer to an account
designated in writing by Lilly.

4.2
Right to audit.

4.2.1    During the Royalty Term and for a period one year after expiration of
the Royalty Term, Lilly will have the right, a single time, to engage an
independent nationally recognized public accounting firm chosen by Lilly and
reasonably acceptable to Eagle (which accounting firm will not be the external
auditor of Lilly, will not have been hired or paid on a contingency basis and
will have experience auditing generic pharmaceutical companies) (a “CPA Firm”)
to conduct an audit of Eagle for the purposes of confirming Eagle’s compliance
with the Net Sales Royalty provisions of this Agreement. The fees charged by the
CPA Firm will be paid by Lilly unless any additional royalties owed exceed 5% of
the royalties paid for the royalty period subject to the audit, in which case
Eagle will pay the reasonable fees of the CPA Firm.
4.2.2    The CPA Firm will be given access to and will be permitted to examine
such books and records of Eagle relating to sale of the Eagle Product as it will
reasonably request, upon prior written notice having been given to Eagle, during
regular business hours, for the sole purpose of determining compliance with the
Net Sales Royalty provisions of this Agreement. Prior to any such examination
taking place, the CPA Firm will enter into a confidentiality agreement
reasonably acceptable to Eagle with respect to the information to which it is
given access and will not contain in any report or otherwise disclose to Lilly
or any Third Party any information labeled by Eagle as being confidential
customer information regarding pricing or other competitively sensitive
proprietary information.
4.2.3    If the CPA Firm concludes that Eagle has complied with the Net Sales
Royalty Provisions of this Agreement, it shall confirm Eagle’s compliance to
Lilly and not provide a report to Lilly regarding its audit. If the CPA Firm
concludes that Eagle has not complied with the Net Sales Royalty Provisions of
this Agreement, Lilly and Eagle will be entitled to receive a full written
report of the CPA Firm with respect to its findings and Lilly will provide,
without condition or qualification, Eagle with a copy of the report, or other
summary of findings, prepared by such CPA Firm promptly following Lilly’s
receipt of same. In the event of any dispute between Lilly and Eagle regarding
the findings of any such inspection or audit, the Parties will initially attempt
in good faith to resolve the dispute amicably between themselves, and if the
Parties are unable to resolve such dispute within 4 weeks of delivery to both
Parties of the CPA Firm’s report, the Parties will agree on an internationally
recognized independent certified public accounting firm (other than the CPA
Firm) to resolve the dispute, and such accounting firm’s determination will be
binding on both Parties, absent manifest error by such accounting firm.
4.2.4    Within 60 days after completion of the CPA Firm’s audit, Eagle will pay
to Lilly any deficiency in the Net Sales Royalty amount determined by the CPA
Firm. If the report of the CPA Firm shows that Eagle overpaid, then Eagle will
be entitled to off-set such overpayment against any Net Sales Royalty then owed
to Lilly. If no royalty is then owed to Lilly, then Lilly will remit such
overpayment to Eagle.
4.3
Taxes. Where required by law, Eagle shall have the right to withhold applicable
taxes from any payments to be made by Eagle to Lilly pursuant to this Agreement.
Eagle shall provide Lilly with receipts from the appropriate taxing authority
for all payments of taxes withheld and paid by Eagle to such authorities on
behalf of Lilly within 60 days. Lilly shall have the right to appeal to the
appropriate taxing authority any such withholding and payment of such taxes.
Notwithstanding the foregoing, if Eagle assigns its payment obligations to an
Affiliate or a Third Party, and such assignment results in a greater amount of
withholding tax which may be subtracted from payments to Lilly than if Eagle had
fulfilled its payment obligations to Lilly directly, such Affiliate or Third
Party shall increase the payment to Lilly such that the amount received by Lilly
after such income tax withholding is equal to the amount Lilly would have
received if Eagle had fulfilled such payment obligations to Lilly directly.

4.4
No other compensation. Other than as explicitly set forth (and as applicable) in
this Agreement, Eagle will not be obligated to pay any additional fees,
royalties or other payments of any kind to Lilly under this Agreement.

5.
TERM / TERMINATION

5.1
Term. Unless earlier terminated in accordance with the terms of this section,
the term of this Agreement will commence on the Effective Date and will remain
in effect until the expiration of the last to expire of the Licensed Patents and
Other Lilly Patents and the waived regulatory exclusivities.

5.2
Termination for Cause. The Parties agree that the sale or distribution of the
Eagle Product in the Territory prior to the License Effective Date, other than
as set forth in Section 3.12, shall constitute a material breach, and Lilly may
terminate this Agreement if Eagle fails to cure such a breach within seven (7)
days of written notice thereof. In addition, Lilly or Eagle may terminate this
Agreement at any time in the event that the other Party has materially breached
this Agreement for any other reason and fails to cure such material breach
within fifteen (15) days of written notice thereof. In the event that either
Party contests the other Party’s termination of this Agreement under this
Section 5.2, the Parties shall both continue to perform their respective
obligations under this Agreement until the resolution of any such contested
termination. The Parties further agree that any breach by Eagle of their
covenants set forth in Section 3.6 and Section 3.11 is a material breach of this
Agreement, that any such breach must be cured by Eagle within (7) days of
written notice thereof, and that in the absence of a cure, Lilly shall be
entitled, in its sole discretion, to immediately terminate this Agreement.

5.3
Effect of Expiration or Termination. Expiration or termination of this Agreement
will not relieve the Parties of any obligation accruing prior to such expiration
or termination.

6.
CONFIDENTIALITY

6.1
Except to enforce this Agreement or unless otherwise agreed to by the Parties in
writing or as required by law, the Parties, their Affiliates and their
respective employees, officers, directors and other representatives shall not
publish or otherwise disclose the contents of this Agreement or confidential
information shared pursuant to this Agreement, except that (a) each Party may
disclose this Agreement (i) to its attorneys, advisors, consultants, agents, and
representatives who are subject to obligations of confidentiality consistent
with this Agreement and (ii) if either Party becomes required to disclose this
Agreement by law, subpoena, regulation or order of a court or administrative
agency, or as otherwise required by law, including reporting requirements to the
U.S. Securities and Exchange Commission or by the rules or regulations of any
stock exchange to which the Parties are subject, (b) Eagle may communicate with
FDA on a confidential basis as of the Effective Date concerning approval of the
Eagle NDA and the covenants and waivers provided for herein and, if necessary to
effectuate this Agreement, provide a copy of this Agreement. In the event
disclosure is required under the foregoing clause (a)(ii), the Party making such
disclosure shall (1) provide the other Party with as much advance notice as
reasonably practicable of the required disclosure, (2) cooperate with the other
Party in an attempt to prevent or limit the disclosure, and (3) limit any
disclosure to the specific purpose at issue. Notwithstanding anything contrary
in this Agreement (and not subject to the limitations in the immediately
preceding sentence), either Party may disclose without limitation a copy of this
Agreement, including any exhibits, schedules, ancillary agreements, and
amendments thereto in response to a valid request by a U.S., foreign, state,
provincial, or local tax authority and the Party making such disclosure shall
limit any disclosure to the specific purpose at issue and take all reasonable
steps to maintain confidentiality.

6.2
Eagle shall issue a press release consistent with Exhibit E attached hereto.

7.
REPRESENTATION / WARRANTIES

7.1
Each Party represents and warrants to the other, as of the Effective Date, that:

(a)
Such Party is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has full corporate power and
authority to enter into this Agreement and to carry out the provisions hereof;

(b)
Such Party has taken all corporate action necessary to authorize the execution
and delivery of this Agreement and the performance of its obligations under this
Agreement;

(c)
This Agreement has been duly executed by such Party and constitutes a valid and
legally binding obligation of such Party, enforceable in accordance with its
terms;

(d)
The execution, delivery, and performance of this Agreement does not conflict
with any agreement, instrument, or understanding, oral or written, to which such
Party is bound nor violate any law or regulation of any court, governmental
body, or administrative or other agency having jurisdiction over it;

(e)
Such Party represents and warrants that it has been advised by its counsel of
its rights and obligations under this Agreement and enters into this Agreement
freely, voluntarily, and without duress; and

(f)
Such Party represents and warrants that it is not relying on any promises,
inducements, or representations other than those provided herein.

7.2
Eagle’s Representations and Warranties. As of the Effective Date, Eagle
represents and warrants that Eagle is the true owner of the Eagle NDA, and has
received no notice or claim and knows of no reason for the assertion of any
notice or claim contesting its ownership of the Eagle NDA. For any breach of
this Section 7.2, Lilly shall have the immediate right to terminate this
Agreement.

7.3
Lilly’s Representations and Warranties. As of the Effective Date, Lilly
represents and warrants that:

(a)
it is the owner of each of the Licensed Patents (to the extent in existence as
of the Effective Date) and has not assigned them. Any assignment by Lilly of its
rights in any of the Licensed Patents will be subject to all obligations and
terms of this Agreement, and the assignee will be bound by the terms of this
Agreement. Lilly has not received any written communication challenging Lilly’s
ownership of any Licensed Patents;

(b)
it has the authority to grant to Eagle the covenant not to sue set forth in this
Agreement;

(c)
it is the owner of the Lilly NDA and has full control over the Pediatric
Exclusivity pertaining to the Lilly NDA;

(d)
it has sole authority to waive with respect to the Eagle NDA, pursuant to
Sections 3.8-3.9, any and all Regulatory Exclusivities in effect for the Lilly
NDA or any other Lilly NDA relating to pemetrexed, including Lilly’s NDA No.
021462, and any 30-month stay which are required to be waived to enable full
approval of the Eagle NDA; and

(e)
during the relevant License term and subject to Eagle’s compliance with this
Agreement, it will not initiate any legal, administrative, regulatory or other
action against Eagle, any person involved in the production, and/or supply of
any Eagle Product, or any Eagle customer or other person obtaining Eagle
Product, to interfere with Eagle’s ability to secure supply of, or otherwise
make, use, offer to sell or sell, Eagle Product. Nothing in this section shall
be construed to limit Lilly’s ability to communicate with the FDA or any other
regulatory or other government authority in relation to the Lilly NDA regarding
health, safety or efficacy matters.

7.4
Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF APPLICABLE LAW.

8.
GENERAL PROVISIONS

8.1
Waiver. None of the provisions of this Agreement will be considered waived by
any Party unless such waiver is agreed to, in writing, by authorized agents of
such Party. The failure of a Party to insist upon strict conformance to any of
the terms and conditions hereof, or failure or delay to exercise any rights
provided herein or by law will not be deemed a waiver of any rights of any
Party.

8.2
Choice of Law and Remedies. This Agreement and any dispute arising out of or
related to this Agreement shall be governed and interpreted in accordance with
the laws of the State of Delaware without regard to conflicts of law principles.
This Agreement does not limit or restrict the remedies available to any Party
for the breach of another Party, and the Parties expressly reserve any and all
remedies available to them, at law or in equity, for breach of this Agreement or
otherwise.

8.3
Costs. Each Party shall each bear its own costs and legal fees associated with
the negotiation and preparation of, and performance under, this Agreement and
any activities related to the implementation of this Agreement.

8.4
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties relating to the subject matter hereof and supersedes all previous
agreements and understandings, oral or written, with respect to such matters.

8.5
Notice. All notices or other communications hereunder shall be deemed to have
been duly given and made if in writing and if served by personal delivery upon a
Party, if delivered by a reputable overnight express courier service (charges
prepaid), or if sent by facsimile to the person at the address set forth below,
or such other address as may be designated in writing hereafter, in the same
manner, by such person as follows:

If to Lilly:
Eli Lilly and Company

Lilly Corporate Center
Indianapolis, Indiana, 46285, USA
Attention: General Counsel
with a copy to:
Eli Lilly and Company

Lilly Corporate Center
Indianapolis, Indiana, 46285 USA
[***]
with a copy to:
[***]

Williams & Connolly LLP
725 12th Street, NW
Washington, DC 20005
Fax: [***]
If to Eagle:
Eagle Pharmaceuticals, Inc.

50 Tice Blvd, Suite 315
Woodcliff Lake, NJ 07677
Attention: [***]
With copy to:
[***]
with a copy to (with such copy not constituting notice):
[***]
Kirkland & Ellis LLP
300 North LaSalle
Chicago, IL 60654


with a copy to (with such copy not constituting notice):
[***]
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Such notices will be deemed to have been given on the date delivered in the case
of personal delivery or overnight courier or on the date actually received in
the case of facsimile delivery.
8.6
Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
If, however, any provision of this Agreement is held to be invalid, illegal, or
unenforceable for any reason, the Parties shall negotiate in good faith for a
substitute provision to continue the intent and purpose of such invalid
provisions, and the validity, legality, and enforceability of the remaining
provisions shall not be in any way impaired thereby.

8.7
Amendments. No amendment, modification or supplement of any provisions of this
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

8.8
Descriptive Headings. The captions and descriptive headings of this Agreement
are for convenience only and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

8.9
Third-Party Benefit. None of the provisions of this Agreement shall be for the
benefit of, or enforceable by, any Third Party.

8.10
Assignment. Neither Party will assign this Agreement or any part hereof or any
interest herein (whether by operation of law or otherwise) without prior written
notice to the other Party not less than 60 days prior to such assignment
becoming effective; provided, however, that either Party may assign this
Agreement without such prior notice (a) to any Affiliate of such assigning Party
(for as long as such assignee remains an Affiliate of such Party); or (b) to any
successor entity in the case of a merger, consolidation, change in control or
sale of all or substantially all of the assets related to this Agreement. No
assignment will be valid unless the permitted assignee(s) assumes all
obligations of its assignor under this Agreement. No assignment will relieve any
assigning Party of responsibility for the performance of its obligations
hereunder. Any purported assignment in violation of this Section 8.10 will be
void. Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective heirs, successors and
permitted assigns.



8.11
Counterparts; Electronic Delivery. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement and any
signed agreement or instrument entered into in connection with this Agreement,
and any amendments hereto or thereto, to the extent delivered by means of a
telecopy machine or electronic mail (any such delivery, an “Electronic
Delivery”), shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person.

SIGNATURES FOLLOW ON NEXT PAGE





IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the Effective Date.
ELI LILLY AND COMPANY
By:
 /s/ Michael J. Harrington
Name: Michael J. Harrington
Title: Senior Vice President and General Counsel
Date:     12/13/19   
EAGLE PHARMACEUTICALS, INC.
By:
 /s/ Pete A. Meyers
Name: Pete A. Meyers
Title: CFO
Date:     12/13/19   








EXHIBIT A
Patent Infringement Lawsuit Stipulation of Dismissal
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
ELI LILLY AND COMPANY,
Plaintiff
v.
EAGLE PHARMACEUTICALS, INC.,
Defendant.


Civ. A. No. 17-cv-01293-MSG





STIPULATION OF DISMISSAL
Pursuant to Rules 41(a)(1) and 41(c) of the Federal Rules of Civil Procedure,
Plaintiff Eli Lilly and Company (“Lilly”) and Defendant Eagle Pharmaceuticals,
Inc. (“Eagle”) hereby stipulate and agree that Lilly’s action against Eagle and
Eagle’s action against Lilly, including all claims and defenses asserted by
Lilly against Eagle and all claims and defenses asserted by Eagle against Lilly,
are hereby dismissed with prejudice. All parties shall bear their own costs,
disbursements and attorneys’ fees.
Respectfully submitted,


EXHIBIT B
Antitrust Lawsuit Stipulation of Dismissal
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELA WARE
EAGLE PHARMACEUTICALS, INC.,
Plaintiff
v.
ELI LILLY AND COMPANY,
Defendant.


Civ. A. No. 18-cv-01121-MSG





STIPULATION OF DISMISSAL
Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff
Eagle Pharmaceuticals, Inc. (“Eagle”) and Defendant Eli Lilly and Company
(“Lilly”) hereby stipulate and agree that Eagle’s claims against Lilly are
hereby dismissed with prejudice. All parties shall bear their own costs,
disbursements and attorneys’ fees.
Respectfully submitted,


EXHIBIT C
EXCLUSIVITY CORRESPONDENCE
RELINQUISHMENT OF ANY EXCLUSIVITY AS TO EAGLE NDA NO. 209472
Food and Drug Administration
[insert applicable address]
RE: NDA No. 021462
PRODUCT: ALIMTA® (pemetrexed disodium) Injection 100 mg/vial and 500 mg/vial
Dear Sir or Madam:
Eli Lilly and Company (“Lilly”) submits this Relinquishment of Exclusivity
solely as to Eagle’s 505(b)(2) NDA No. 209472 (“Eagle NDA”) for pemetrexed for
injection in a 25 mg/mL, 500 mg vial product. The Reference Listed Drug for the
Eagle NDA is Lilly’s ALIMTA® product.
The Eagle NDA was previously blocked from final FDA approval at least due to a
30-month stay, expiring on February 8, 2020, in effect by virtue of Lilly’s
filing of a Complaint for patent infringement against the Eagle NDA within 45
days of receipt of Eagle’s Notice of Paragraph IV Certification for the Eagle
NDA. On         , this litigation was terminated pursuant to a Stipulation of
Dismissal submitted by the parties to the litigation and entered by the U.S.
District Court for the District of Delaware. The parties submitted the
Stipulation of Dismissal pursuant to a Settlement Agreement entered into between
Lilly and Eagle. A copy of the Stipulation of Dismissal is enclosed.
Pursuant to the terms of the license, Lilly also granted to Eagle a selective
waiver of any unexpired periods of pediatric and/or other statutory or
regulatory exclusivities that might be listed in the Orange Book in connection
with NDA 021462 for ALIMTA with respect to Eagle NDA No. 209472. Accordingly,
Lilly hereby selectively waives its right to any unexpired periods of pediatric
and/or other statutory or regulatory exclusivities listed in connection with NDA
021462, including any pediatric exclusivity associated with U.S. Patent No.
7,772,209, and/or any other patent(s) listed in the Orange Book in connection
with NDA 021462 as such exclusivities would otherwise apply to Eagle NDA No.
209472.
For the avoidance of doubt, Lilly waives neither any 30-month stay nor any
exclusivity as to any NDA or ANDA other than the Eagle NDA.


EXHIBIT D
CONSENT TO FINAL REGULATORY APPROVAL AS TO EAGLE NDA NO. 209472
Food and Drug Administration
[insert applicable address]
RE: NDA No. 021462
PRODUCT: ALIMTA® (pemetrexed disodium) Injection 100 mg/vial and 500 mg/vial
Dear Sir or Madam:
Eli Lilly and Company (“Lilly”), the owner of U.S. Patent No. 7,772,209 listed
in the Food and Drug Administration’s (“FDA’s”) Approved Drug Products with
Therapeutic Equivalence Evaluations (“Orange Book”) for ALIMTA®, approved under
NDA No. 021462 and also held by Lilly, is writing to provide FDA with consent to
grant final regulatory approval of the 505(b)(2) NDA 209472 submitted by Eagle
Pharmaceuticals, Inc. (the “Eagle NDA”).
The Eagle NDA was previously blocked from final FDA approval at least due to a
30-month stay, expiring on February 8, 2020, in effect by virtue of Lilly’s
filing of a Complaint for patent infringement against the Eagle NDA within 45
days of receipt of Eagle’s Notice of Paragraph IV Certification for the Eagle
NDA. On XXX, this litigation was terminated pursuant to a Stipulation of
Dismissal submitted by the parties to the litigation and entered by the U.S.
District Court for the District of Delaware. The parties submitted the
Stipulation of Dismissal pursuant to a Settlement Agreement entered into between
Lilly and Eagle. A copy of the Stipulation of Dismissal is enclosed.
FDA’s regulation at 21 C.F.R. § 314.50(i)(3) provides that if a company has
submitted a 505(b)(2) application to the Agency containing a Paragraph IV
certification to a patent listed in the Orange Book for the Listed Drug, here
ALIMTA, and “[i]f the patent owner consents to [final] approval of the 505(b)(2)
application (if otherwise eligible for approval) as of a specific date, the
505(b)(2) application must contain a written statement from the patent owner
that it has a licensing agreement with the applicant and that it consents to
approval of the 505(b)(2) application as of a specific date.” Similarly, FDA’s
regulation at 21 C.F.R. § 314.107(b)(3)(vi) concerning 505(b)(2) application
approval provides that “[i]f before the expiration of the 30-month period . . .
the patent owner or the exclusive patent licensee (or their representatives)
agrees in writing that the 505(b)(2) application. . . may be approved any time
on or after the date of consent, approval may be granted on or after that date.”
Consistent with the Consent to Approval regulations identified above, as well as
21 C.F.R. § 314.107(e)(2), which requires prompt submission of such consent by
the 505(b)(2) applicant to FDA, Lilly, the owner of U.S. Patent No. 7,772,209,
hereby consents to the approval of Eagle NDA No. 209472 as of the date of this
letter.


Exhibit E


[SEE PRESS RELEASE OF EAGLE PHARMACEUTICALS, INC.
DATED DECEMBER 13, 2019]




221417333 v2